Case: 12-15780   Date Filed: 07/01/2013   Page: 1 of 11


                                                       [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 12-15780
                       Non-Argument Calendar
                     ________________________

                      Agency No. A087-661-661



GULIIA TURGUNBEKOVNA TABALDIEVA,


                                                                    Petitioner,


                                versus


US ATTORNEY GENERAL,


                                                                   Respondent.

                     ________________________

                Petition for Review of a Decision of the
                     Board of Immigration Appeals
                      ________________________

                             (July 1, 2013)
              Case: 12-15780    Date Filed: 07/01/2013    Page: 2 of 11


Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Petitioner, Gulia Tabaldieva, a citizen of Kyrgyzstan, was admitted to the

United States on or about June 1, 2009, on a J-I non-immigrant visa, with

permission to remain until September 24, 2009. She remained here without

authorization, and on October 7, 2009 filed an application for asylum with the

Department of Homeland Security (“DHS”).

      In her application, Petitioner asserted that she was physically attacked in

Kyrgyzstan on three occasions because of her political opinion. The first attack

occurred on October 15, 2008. After finishing her classes at university, Petitioner

met two classmates, Kristina and Marat, to go to the university library. The library

was closed, so Marat arranged to have his brother take them to the State Library.

Marat’s brother and two men picked them up, but took them to a house, instead of

the library. At this point, Marat disappeared, and the three men forced Petitioner

and Kristina into the house, where they beat them and Petitioner became

unconscious. Both women were in a hospital for two weeks. Petitioner’s parents

filed a complaint against the attackers, and the court required Marat’s brother to

pay a fee. Petitioner’s parents persuaded her to write an article about the attack




                                          2
              Case: 12-15780     Date Filed: 07/01/2013   Page: 3 of 11


      for the newspaper. The article was published on February 1, 2009, and

criticized local law enforcement for failing to investigate the incident and for being

corrupt.

      The second attack occurred on February 3, 2009. Two men dressed like

police officers came to Petitioner’s home and took her to another location, where

they questioned her about the article, convinced her that the police were not

corrupt as she claimed, and told her not to write any more articles. They caused

her “a lot of harm,” so she went to a hospital and did not return to university for

four weeks.

      The third attack occurred on March 7, 2009. At 7:00 p.m., as she was going

home, a car approached her. The men in the car, one being Marat’s brother, seized

her, took her to an unknown house where girls were screaming, and said they

“were going to take advantage of her. A man struck her and she lost

consciousness. She awakened in a hospital. Her parents filed another complaint

against Marat’s brother, with no result.

      Following an interview on her application, the DHS asylum officer declined

to grant asylum, referred her application to an Immigration Judge (“IJ”), and

commenced removal proceedings. Petitioner conceded removability, renewed her

application for asylum, and applied for withholding of removal.




                                           3
               Case: 12-15780       Date Filed: 07/01/2013       Page: 4 of 11


       On August 16, 2011, the IJ held a merits hearing. After hearing Petitioner’s

testimony and considering the other evidence submitted, the IJ denied her

applications for asylum and withholding of removal— concluding that her

testimony was not credible, that she failed to provide reasonably available

corroborating evidence, and that she had not met her burden for relief—and

ordered her removal to Kyrgyzstan. On October 11, 2012, the Board of

Immigration (“BIA”) affirmed the IJ’s decision based on her lack of credibility and

failure to sufficiently corroborate her claim of persecution.

       Petitioner now petitions this court to review the BIA’s decision, affirming

the IJ’s denial of her application for asylum under the Immigration and Nationality

Act (“INA”) § 208, 8 U.S.C. § 1158(a), and withholding of removal under INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). 1 In her petition for review, she argues that the

BIA erred in affirming the IJ’s adverse credibility determination, because the

ruling was not supported by substantial evidence. She also argues that the BIA

erred in affirming the IJ’s alternative ruling that she was required to and failed to

corroborate her testimony with specific evidence.

       As an initial matter, our review is limited to the decision of the BIA.

Therefore, we only address the adverse credibility determination and the necessity


       1
          Tabaldieva included Otabek Kamilov, a citizen of Uzbekistan, as a derivative spouse on
her application. However, the couple divorced on July 2, 2012, and Kamilov is not a party to the
petition for review.


                                               4
              Case: 12-15780     Date Filed: 07/01/2013     Page: 5 of 11


of corroborating evidence. See Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1232 n.4

(11th Cir. 2006) (refusing to address the merits of a claim because the IJ’s decision

was based on an adverse credibility determination). n.1 (11th Cir. 2011).

                                           I.

      Petitioner argues that the adverse credibility determination was not

supported by substantial evidence. She testified that she was raped during the

attacks giving rise to her application, and attempts to explain the inconsistency

between this testimony and the medical records of her hospital visits after each

attack, which do not indicate that she was diagnosed with or treated for sexual

assault. She argues that it is plausible that she did not report the rapes to the

doctors for the reasons given in the U.S. Department of State 2009 Country Report

for Kyrgyzstan, which states that rapes were underreported in the country due to

psychological pressure, cultural traditions, and apathy of law enforcement. She

also asserts that the inconsistencies in her testimony were too minor to support an

adverse credibility determination.

      We review only the opinion of the BIA, except to the extent that the BIA

expressly adopted the IJ’s decision. Chen, 463 F.3d at 1230. We review

credibility determinations under the substantial evidence test, reversing “only if the




                                           5
              Case: 12-15780     Date Filed: 07/01/2013    Page: 6 of 11


evidence compels a reasonable fact finder to find otherwise.” Id. at 1230-31

(quotation omitted).

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      An applicant for asylum must provide specific and credible evidence

demonstrating past persecution or a well-founded fear of future persecution based

on a statutorily listed factor. Chen, 463 F.3d at 1231. An applicant seeking

withholding of removal must show that her “life or freedom would be threatened

. . . because of [her] race, religion, nationality, membership in a particular social

group, or political opinion” if she returned to the country in question. INA

§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). An applicant must demonstrate that it is

“more-likely-than-not” that she would be persecuted upon returning to her country.

Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1277 (11th Cir. 2009).




                                           6
                Case: 12-15780       Date Filed: 07/01/2013       Page: 7 of 11


       Under the REAL ID Act of 2005, 2 credibility determinations are based on

the totality of the circumstances, which may include inconsistencies that do not go

to the “heart of the applicant’s claim.” INA § 208(b)(1)(B)(iii), 8 U.S.C.

§ 1158(b)(1)(B)(iii). Such rulings must be supported by the record rather than

“personal perceptions” or speculation and conjecture. Tang, 578 F.3d at 1278.

The BIA may base its determination on “the demeanor, candor, or responsiveness

of the applicant,” the plausibility of the applicant’s account, the consistency

between the applicant’s statements “considering the circumstances under which the

statements were made,” the internal consistency of the applicant’s statements, and

“the consistency of such statements with other evidence of record.” INA

§ 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii).

       An adverse credibility determination alone may be sufficient to support the

denial of asylum, especially if the applicant’s testimony was not supported by

corroborating evidence. Chen, 463 F.3d at 1231. However, even if the applicant is

found to be incredible, the BIA must consider all of the evidence presented by the

applicant. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). The

BIA must offer specific, cogent reasons for its ruling. Id. To challenge an adverse

credibility determination, a petitioner to this Court must show that it was not



       2
         The Real ID Act applies to applications, such as Tabaldieva’s, that were filed after
May 11, 2005. See Chen, 463 F.3d at 1231.


                                                7
              Case: 12-15780    Date Filed: 07/01/2013    Page: 8 of 11


supported by “specific, cogent reasons” or was not based on substantial evidence.

Id. The fact that the petitioner provides “tenable” explanations for the doubtful

portions of her testimony does not compel reversal, particularly in the absence of

corroborating evidence. Chen, 463 F.3d at 1233.

      The BIA relied on the IJ’s specific, cogent reasons for the adverse credibility

determination. See Forgue, 401 F.3d at 1287. Moreover, the evidence on the

record would not compel a reasonable fact finder to reverse the BIA’s ruling. See

Chen, 463 F.3d at 1230-31. Petitioner’s testimony regarding the newspaper article

that she allegedly wrote criticizing law enforcement was vague, inconsistent, and

implausible. She could not recall whether she ever saw a copy of the article or

even read it, whether her name appeared as its author, whether her name appeared

in the article, or whether her family had a copy of the article. Her testimony that

she was raped during the attacks was internally inconsistent, and inconsistent with

her prior statements to an asylum officer and her medical records. Finally, she

provided details of the attacks in a June 20, 2011 affidavit and during the August

16, 2011 merits hearing, but was unable to recall any details of the attacks when

she was interviewed by a social worker during that same time period.

      On this record, substantial evidence supported the BIA’s conclusion that her

testimony was not credible. Petitioner argues that the inconsistencies in her




                                          8
              Case: 12-15780    Date Filed: 07/01/2013    Page: 9 of 11


testimony were too minor to support the BIA’s ruling. Her argument is without

merit, because an adverse credibility determination may be based on

inconsistencies that do not go “to the heart of the applicant’s claim.” See INA

§ 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii).

      In light of the adverse credibility determination, Petitioner did not

sufficiently corroborate her claim that she was persecuted on account of her

political opinion so as to meet the burden for asylum and withholding of removal.

See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A); Chen, 463 F.3d at 1231.

Besides her own testimony, her father’s written statement was the only other

evidence mentioning the newspaper article that allegedly motivated a retaliatory

attack against her for her political opinion about police corruption. She also relied

on her father’s statement that she was attacked because her father sued the

Kyrgyzstani government for reinstatement of his job. However, she provided no

evidence to corroborate her father’s statement, and it is unclear how his suit related

to her political opinion.

      Because of the lack of evidence corroborating the essential elements of her

claims for relief, the BIA’s adverse credibility determination was sufficient to

support the denial of asylum. See Chen, 463 F.3d at 1231. Because Petitioner did

not sustain her burden as to asylum, she also did not meet the higher burden




                                          9
             Case: 12-15780     Date Filed: 07/01/2013    Page: 10 of 11


required for withholding of removal. See INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A); Tang, 578 F.3d at 1277.

                                          II

      Petitioner argues that the BIA erred in affirming the IJ’s alternative ruling

that, assuming her testimony was credible, she was required to corroborate it by

submitting a copy of the newspaper article that she wrote on police corruption.

She asserts that she was not required to corroborate her testimony, and the burden

of proof was less than a preponderance of the evidence.

      “Where the trier of fact determines that the applicant should provide

evidence that corroborates otherwise credible testimony, such evidence must be

provided unless the applicant does not have the evidence and cannot reasonably

obtain the evidence.” INA § 208(b)(1)(B)(ii), 8 U.S.C. § 1158(b)(1)(B)(ii). We

only reverse a determination regarding corroborating evidence under INA

§ 208(b)(1)(B), if “a reasonable trier of fact [would be] compelled to conclude that

such corroborating evidence [was] unavailable.” INA § 242(b)(4)(D), 8 U.S.C.

§ 1252(b)(4)(D).

      Petitioner’s testimony was the only evidence presented as to the availability

of the newspaper article. She testified that she did not have a copy of the article

because police visited and searched her home in Kyrgyzstan, leaving it in a mess.




                                          10
             Case: 12-15780     Date Filed: 07/01/2013   Page: 11 of 11


However, she later testified that she did not know if she had ever had a copy of the

article. She said that her parents contacted the editors of the newspaper to obtain a

copy, but she did not know where the newspaper office was located or whether it

was still in operation. Her brother’s wife tried to contact a person who worked for

the newspaper and had helped publish the article, but the person had left the

country. Petitioner’s testimony alone would not compel a reasonable fact finder to

conclude that the article was unavailable. See INA § 242(b)(4)(D), 8 U.S.C.

§ 1252(b)(4)(D).

      Upon review of the record and consideration of the parties’ briefs, we deny

the petition for review.

      PETITION DENIED.




                                         11